Citation Nr: 1643865	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-16 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	R. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1970 to November 1973.  The Veteran died in November 2011.  The appellant is the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board on appeal from a June 2013 rating decision of the Philadelphia, Pennsylvania Regional Office (RO), which denied service connection for the cause of the Veteran's death claimed as the result of herbicide exposure.  

In July 2015, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in November 2001 with his cause of death shown on his death certificate as multiple myeloma.

2. At the time of his death, the Veteran was not service connected for any conditions.

3. The Veteran's duties in service as a fire fighter at Takhli Royal Thai Air Force Base in Thailand took him near the perimeter of the base, exposing him to herbicide.


CONCLUSION OF LAW

The Veteran was exposed to herbicide in service, and his multiple myeloma, which is presumed to have been caused by his exposure to herbicide, contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1116(a)(1), 1310 (West 2014); 38 C.F.R. § 3.307(a), 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that service connection for the cause of the Veteran's death is warranted as the Veteran incurred his ultimately fatal multiple myeloma secondary to his herbicide exposure while performing his duties as an Air Force fire fighter at Takhli Royal Thai Air Force Base (RTAFB).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2015).

Multiple myeloma is among the diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2015).  

The Veteran's death certificate indicates that his cause of death was multiple myeloma.  Thus, the issue is whether the Veteran was exposed to herbicides in service such that presumptive service connection is warranted.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

The Veteran's service records do not indicate any service in Vietnam, but do indicate that he served at Takhli RTAFB from September 1972 to March 1973.

Although an August 2015 memorandum by the Air Force Historical Research Agency concluded they had no evidence of use of tactical herbicide on any Thailand air base during the Vietnam-era, the Board finds it is at least as likely as not herbicide was used at Takhli RTAFB.

VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  

The May 2010 bulletin identifies several bases in Thailand, including Takhli RTAFB, where the Veteran's service records indicate he was stationed.  C&P has indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence.  M21-1, Part IV, Subpart ii, 1.H.5.b.

The Veteran's service records reflect that he served as a fire protection specialist, driver, and crew chief at Takhli RTAFB.  The appellant argues that the Veteran's duties would have taken him near the air base perimeter.  A fellow service member who also served as a fire fighter submitted an affidavit that fire fighters were required to be on the flight line during emergencies, when medical evaluation or important flights came in, and if they were not on the flight line then they were near it every time they were on duty.  He noted most fire stations were located close to the flight line for quick access in an emergency.  A map of Takhli RTAFB shows the flight line to be in the vicinity of the perimeter of the base.

The Board finds that the evidence is at least in equipoise that the Veteran's duties as a fire fighter would have taken him near the perimeter of the base.

Therefore, as the Board finds exposure to herbicide in service and multiple myeloma, which caused the Veteran's death, is presumptively caused by exposure to herbicide, the Veteran is entitled to service connection for cause of death.



ORDER

Service connection for cause of the Veteran's death is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


